Citation Nr: 1713360	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  13-01 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for the service-connected left foot osteoarthritis, open reduction internal fixation Lisfranc joint, status post closed fracture of tarsometatarsal joint, and adhesions of left foot extensor tendons.  

2.  Entitlement to an initial rating in excess of 10 percent for the service-connected left foot scars. 

3.  Entitlement to an initial rating in excess of 30 percent for the service-connected anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to November 2009.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran had a hearing before the undersigned in January 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The Board finds that a remand for a supplemental VA examination or opinion is warranted to clarify the diagnosis and manifestations of the service-connected left foot osteoarthritis, open reduction internal fixation Lisfranc joint, status post closed fracture of tarsometatarsal joint, and adhesions of left foot extensor tendons.  The VA foot examinations in 2010 and 2012 did not provide a medical opinion as to the severity of the left foot disability.  In addition, at the hearing before the Board in January 2017, the Veteran stated that the service-connected scars were flaking.  In a March 2017 statement, the Veteran stated that he was not able to stand long enough to fulfill job requirements due to his left foot.  Thus, another VA examination is necessary.   

In a March 2017 statement, the Veteran stated that he was hospitalized for treatment of the service-connected anxiety disorder and he was suicidal.  This evidence suggests possible worsening of the service-connected disabilities since the last examination.  Because of the evidence of possible worsening since the last examinations, a new examination is needed to determine the severity of the service-connected disabilities.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95.

The AOJ should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected left foot disability and the anxiety disorder.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and ask him to identify all VA and non-VA medical treatment rendered for the service-connected left foot disability and anxiety disorder.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's electronic claims file. 

2.  Schedule the Veteran for a VA examination to identify the current nature and severity of his service-connected left foot osteoarthritis, open reduction internal fixation Lisfranc joint, status post closed fracture of tarsometatarsal joint, and adhesions of left foot extensor tendons.  The examiner must identify all symptoms that are associated with the Veteran's service-connected left foot disability, including whether there are separate or distinct manifestations for the left midfoot osteoarthritis, fracture of the tarsometatarsal joint, and adhesions of left foot extensor tendons.  

The examiner should report all manifestations of the left foot disability and render an opinion as to whether the left foot disability is manifested by moderate, moderately-severe, or severe residuals or impairment or whether it results in actual loss of use of the foot.

"Loss of use" of a foot, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.

3.  Schedule the Veteran for a VA examination to determine the severity of the service-connected scars of the left foot.  The examiner should report the location and size (length and width measured in inches or square centimeters) of the scar.  The examiner should report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part or any other disabling effects.

4.  Schedule the Veteran for a psychiatric examination to determine the severity of the service-connected anxiety disorder.   

The examiner should identify all current symptoms due to the anxiety disorder that affect the Veteran's level of social and occupational adaptability.  The examiner should indicate whether the anxiety disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily; or occupational and social impairment with reduced reliability and productivity; or difficulty in establishing effective work and social relationships; or occupational and social impairment with deficiencies in most areas, including work, school, family relations, judgment, thinking, or mood; or total occupational and social impairment. 

Any opinions expressed by the examiner must be accompanied by a complete rationale.

5.  Then readjudicate the issues on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


